AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

 

UNITED STATES DISTRICT COURT

 

for the
District of NEVADA
United States of America )
v. ) Case No. 2:19-mj-00098-VCF
)
KRISTY POHL ) Charging District: Central District of Califomia
Defendanr ) Charging District’s Case No. CRl7-0685-FMO

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant 1s released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

U.S. District Court - Central District of Califomia

Courtroom No.: 3
(AS ORDERED)

Place:

 

Date and Time: 03/08/2019 2:00 PM

 

 

The clerk 1s ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending. v

Date. <>'l[?[ 11

 

 

 

Judge ’s signature

CAM FERENBACH, U.S. MAGISTRATE JUDGE
Printed name and title

 

